Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202488525U) in view of XU (20150201256A1). 

As to Claim 1,  Zhang teaches a speaker ( receiver, Figures 1, 2 abstract) , comprising a frame surrounded and formed by side walls ( basin frame 11 with side walls 112 and pair of second side walls 113, [0027]), a vibrating system ( vibration system 12) fixed on the frame( frame 11) and two conductive terminals fixed on opposite side walls of the frame ( number of conductive components mounted on the basin frame 11 and the conductive terminal includes an inner connective part connected with the voice coil and an outer part extending to the outside of the basin frame, [0012], conductive terminal 14 [0027]); wherein, the vibrating system comprises a vibrating diaphragm fixed on the frame and a voice coil for driving the vibrating diaphragm to vibrate, the voice coil is electrically connected to the conductive terminals( [0027] teaches the vibration system 12 includes a diaphragm 121 and voice coil 122, and the magnetic circuit system includes a magnetic steel 131 and a magnetic frame 132 [0012] teaches the conductive terminal includes an inner connective part connected with the voice coil, [0012]) each of the conductive terminal includes a soldering sheet ( metal arm 1423, [0031] ) embedded in the side walls( conductive terminal 14 is fixed on the basin frame 11, the metal arm 1423 is received in the groove 114 and the arc shaped contact portion 1424 extends from the opening 117 to the outside of the basin frame 11, [0032]), an extending arm bending by the soldering sheet towards a direction away from the vibrating diaphragm and extending outwards the side wall (a hook foot 1425 extending from the end of the arc –shaped contact portion 1424, [0032], Figures 4 and 5) . Regarding the following: a connecting arm bending and extending from the extending arm and arranged on opposite to the soldering sheet, an elastic arm extending from the connecting arm along the side wall, and a contacting hook bending and extending from the elastic arm; and the two extending arms of the two conductive terminals respectively extend from the two soldering sheets at the sides away from each other, the two connecting arms respectively extend from the two extending arms towards the direction close to each other, and the elastic arms are arranged spaced from the side walls, [0029]-[0032], 

As to Claim 3, Zhang in view of Xu teaches the limitations of Claim 1, and Xu further teaches wherein the connecting arm (161, Figure 4, 5) is mutually parallel to the soldering sheet (166, Figures 4 and 5). 
As to Claim 5, Zhang in view of Xu teaches the limitations of Claim 1, and regarding the following: wherein the conductive terminal is integrally fixed on the side wall by injection molding, Zhang teaches conductive terminal 14 is fixed on the basin frame 11, the metal arm 1423 is received in the groove 114 and the arc shaped contact portion 1424 extends from the opening 117 to the outside of the basin frame 11, [0032]).  
Allowable Subject Matter
Claims 2, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651